ACCEPTED
                                                                                              04-14-00338-CR
                                                                                  FOURTH COURT OF APPEALS
                                                                                       SAN ANTONIO, TEXAS
                                                                                          7/1/2015 8:44:10 AM
                                                                                               KEITH HOTTLE
                                                                                                       CLERK

                                    NO. 04-14-00338-CR

BENNY C. VALVERDE,                           §           IN THE FOURTH FILED
                                                                       DISTRICT
                                                                             IN
Appellant                                    §                        4th COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
                                             §                        7/1/2015 8:44:10 AM
v.                                           §           COURT OF     APPEALS
                                                                        KEITH E. HOTTLE
                                             §                                Clerk
STATE OF TEXAS,                              §
Appellee                                     §           SAN ANTONIO, TEXAS

                             MOTION FOR EXTENSION
                          OF TIME TO FILE STATE’S BRIEF

TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

       NOW COMES, Nicholas “Nico” LaHood, Criminal District Attorney of Bexar

County, Texas, and undersigned Counsel for the State of Texas, and files this Motion

asking that the Court extend the time for filing the State’s brief.

                                                 I.

       This case is on appeal from the 227th District Court of Bexar County, Texas. The

style and number of the case in the trial court is Benny Cavazos Valverde v. The State of

Texas, Cause No. 2012-CR-3980. The deadline for filing the State’s brief is July 1, 2015.

The State seeks an extension of time of up to 31 days until at least August 1, 2015. This

is the State’s first request for an extension of time.

                                              II.

       This extension is not sought for the purpose of delaying this appeal. Undersigned

counsel for the State was until recently assigned to another section in the District

Attorney’s Office, assisting with appellate briefs only part time. After a routine rotation

of office personnel, undersigned counsel was assigned to the Appellate Division full time



                                                 1
but had to take over cases left behind by another counsel. As a result, undersigned

counsel is just now getting a chance to review this case for the first time, as well as

working on other appeals. Therefore, counsel respectfully asks that the extension be

granted.

                                             III.

       WHEREFORE, PREMISES CONSIDERED, Counsel for the State prays that the

Court grant an extension of time until at least August 1, 2015, for filing the State’s brief.

                                                    Respectfully submitted,

                                                    NICHOLAS “NICO” LaHOOD
                                                    Criminal District Attorney
                                                    Bexar County, Texas



                                                    ___________/s/________________
                                                    ANDREW N. WARTHEN
                                                    Assistant Criminal District Attorney
                                                    Bexar County, Texas
                                                    Paul Elizondo Tower
                                                    101 W. Nueva
                                                    San Antonio, Texas 78205
                                                    (210) 335-2414
                                                    State Bar No. 24079547
                                                    (On Appeal)
                                                    Attorneys for the State




                                              2
                           CERTIFICATE OF SERVICE

      I, Andrew Warthen, Assistant Criminal District Attorney, Bexar County,

Texas, hereby certify that a true copy of the above and foregoing Motion was

emailed to appellant’s attorneys, John G. Jasuta, at lawyer1@johnjasuta.com, and

David A. Schulman, at zdrdavida@davidschulman.com, on July 1, 2015.

                                           _______/s/_______
                                           ANDREW WARTHEN
                                           Assistant Criminal District Attorney
                                           State Bar No. 24079547
                                           101 West Nueva Street
                                           San Antonio, Texas 78205
                                           Voice: (210) 335-2414
                                           Fax: (210) 335-2436
                                           awarthen@bexar.org

                                           Attorney for the State of Texas




                                       3